940 A.2d 108 (2007)
In re C. Wayne K. DAVIS, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals Bar Registration.
Nos. 06-BG-1365, 06-BG-1366.
District of Columbia Court of Appeals.
Submitted November 6, 2007.
Decided November 21, 2007.
*109 Before NEWMAN, BELSON, and KING, Senior Judges.
PER CURIAM:
On June 12, 2006, in the Circuit Court, of St. Louis County, Missouri, the respondent, C. Wayne K. Davis, pleaded guilty to the felony offense of stealing in violation of Mo.REV.STAT. §§ 570.030.1 & 570.030.3. After being notified of respondent's conviction, we directed the Board on Professional Responsibility to institute a formal proceeding to determine the final discipline to be imposed as a result. We further directed the Board to recommend whether identical, greater, or lesser reciprocal discipline should be imposed based on respondent's subsequent disbarment by the Supreme Court of Missouri.
The Board has filed a report and recommendation that concludes the respondent's offense involves moral turpitude per se,[1] and that his disbarment is, therefore, Mandatory under D.C.Code § 11-2503(a) (2001). In light of this, the Board further recommends that the pending reciprocal disciplinary case be dismissed as moot.[2] Neither Bar Counsel nor respondent has disagreed. Accordingly, it is hereby
ORDERED that C. Wayne K. Davis is disbarred from the practice of law in the District of Columbia, and his name shall be stricken from the roll of attorneys authorized to practice before this court. For the purposes of reinstatement, respondent's disbarment will run from the date that he files an affidavit which conforms to the requirements of D.C. Bar R. XI, § 14(g). It is
FURTHER ORDERED that appeal No. 06-BG-1366 is hereby dismissed as moot.
So ordered.
NOTES
[1]  See In re Carpenter, 891 A.2d 223, 224 (D.C. 2006) (citing In re Wiley, 666 A.2d 68 (D.C. 1995) (absent exceptional circumstances, moral turpitude inherent in crimes of felony theft)).
[2]  See In re Bereano, 719 A.2d 98 (D.C.1998).